FILED
                            NOT FOR PUBLICATION                                JUL 13 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-50360

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04640-L

  v.
                                                 MEMORANDUM*
DAVID VELASCO-CASTANEDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted April 20, 2011**

Before:        SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       David Velasco-Castaneda appeals from his conviction for importation of

marijuana and hashish, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291. We review for clear error the district court’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
finding that a Miranda waiver is knowing and intelligent, United States v. Garibay,

143 F.3d 534, 536 (9th Cir. 1998), and we affirm.

      Velasco-Castaneda contends the district court erred when it denied his

motion to suppress and found that he knowingly and intelligently waived his

Miranda rights before making incriminating statements.

      Velasco-Castaneda is fluent in English, his rights were individually read to

him, and he verbally and physically indicated he understood each right. While

there is no written waiver, nothing in the record suggests Velasco-Castaneda

suffered from any incapacity that prevented him from understanding the nature of

his rights or the consequences of waiving them. See United States v. Crews, 502
F.3d 1130, 1140 (9th Cir. 2007). Moreover, the district court’s determinations that

Velasco-Castaneda’s questions demonstrated his understanding that he had the

right not to speak, and that he waived that right by volunteering information

without the promise of a reward are not clearly erroneous. Accordingly, the

district court did not clearly err in its determination that, under the totality of the

circumstances, Velasco-Castaneda made a knowing and intelligent waiver. See id.

      AFFIRMED.




                                            2